DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 6, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulyakhtin et al. (US 2019/0203587) in view of Vinegar et al. (USP 6,633,236).
	Kulyakhtin et al. disclose a method of operating a well comprising: adding a tracer liquid (Trw) into the stream at a first location so that the tracer liquid flows downstream with the production fluid (see paragraph 8 and figure 2); adding a tracer gas (Trh, see paragraph 109) into the stream at a second location so that the tracer gas flows downstream with the production fluid (see figure 2 and paragraph 119, wherein a tracer gas goes in a second location); sensing the presence of the tracer liquid in the stream at a third location that is downstream of the first location (see paragraph 14); sensing the presence of the tracer gas in the stream at a fourth location that is downstream of the second location (see paragraph 14); estimating a velocity of the 

With respect to claim 3, Kulyakhtin et al. in view of Vinegar disclose wherein altering the flow regime further comprises adjusting an amount of gas being injected into the stream of production fluid (see column 21 lines 26-52).
With respect to claim 6, Kulyakhtin et al. disclose wherein the step of adding the tracer liquid comprises introducing a selected amount of the tracer liquid to form a tracer liquid assemblage in the stream (see paragraph 105).
With respect to claim 10, Kulyakhtin et al. disclose wherein the stream flows uphole in the well inside a string of production tubing, and wherein the first and second locations are proximate a lower end of the production tubing, and wherein the third and fourth locations are proximate a wellhead assembly that is mounted over an opening of the well and on surface (see figure 1).

3.	Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulyakhtin et al. (US 2019/0203587) in view of Vinegar in further view of Peacock et al. (USP 8,150,637).
	With respect to claim 4, Kulyakhtin et al. does not disclose injecting a tracer into the annulus.  Peacock et al. disclose injecting a tracer into an annulus (see figure 2A) in order to determine lift gas loss parameters and lift gas velocities.  As both Kulyakhtin and Peacock disclose injecting a liquid tracer, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kulyakhtin et al. by injecting the tracer into the annulus as taught by Peacock et al. for the predictable result of monitoring the gas lift operation.
With respect to claim 5, Kulyakhtin et al. does not disclose injecting a tracer gas into the annulus.  Peacock et al. disclose injecting a tracer into an annulus (see figure 2A) in order to determine lift gas loss parameters and lift gas velocities.  As both Kulyakhtin and Peacock disclose injecting a gas tracer, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kulyakhtin et al. by injecting the tracer into the annulus as taught by Peacock et al. for the predictable result of monitoring the gas lift operation.
With respect to claim 7, Kulyakhtin et al. does not disclose injecting a tracer liquid or gas into the annulus.  Peacock et al. disclose injecting a tracer into an annulus (see figure 2A) in order to determine lift gas loss parameters and lift gas velocities.  As both Kulyakhtin and Peacock disclose injecting tracers, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kulyakhtin et al. by injecting the tracers into the annulus as taught by Peacock et al. for the predictable result of monitoring the gas lift operation.

4.	Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulyakhtin et al. (US 2019/0203587) in view of Sira et al. (USP 10,151,198).
With respect to claim 11, Kulyakhtin et al. disclose a method of wellbore operations comprising: adding a tracer liquid (Trw) into a liquid injection port (103) disposed on a lower end of the production string so that the tracer liquid flows with the production fluid uphole; obtaining a velocity of the tracer liquid by sensing for the presence of the tracer liquid at a location uphole and spaced away from the liquid injection port (see paragraph 199); and estimating a slip factor between gas and liquid in the production fluid based on the velocity of the tracer liquid (see paragraph 199).  
	With respect to claim 12, Kulyakhtin et al. disclose further comprising identifying a flow regime of the production produced fluid flowing in the production string (see paragraph 201).
With respect to claim 13, it would have been obvious to one having ordinary skill in the art to have altered the flow regime by an operation that is selected from the group consisting of adjusting an amount of gas being injected into the stream of production fluid, adjusting a depth at which gas is being injected into the stream of production fluid, 
	With respect to claim 14, Kulyakhtin et al. disclose further comprising adding a tracer gas (Trh, see paragraph 109) into the stream through a tracer gas injection point, obtaining a velocity of the tracer gas in the stream by sensing for the tracer gas at a location spaced away from the tracer gas injection point (see paragraph 199), and wherein the velocity of the tracer gas is used for estimating a slip factor (see paragraph 199).
	With respect to claim 15, Kulyakhtin et al. disclose wherein the tracer gas injection point is collocated with the tracer liquid injection point (see figure 1).


Allowable Subject Matter
5.	Claims 17-20 are allowed.
6.	Claims 8, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments and amendments filed 3/9/22 have been fully considered but they are not persuasive. 
	With respect to claim 1, the Applicant submits that “selective injection of additional lift gas at a different depth is not taught or suggested in the cited references.”  Although not taught in the cited references it is known in the prior art to selectively inject additional gas at a different depth.  See, for example, Vinegar et al. as shown above. 
	With respect to claim 11, the Applicant argues that “there are structural differences between a viscous tracer liquid that forms an assemblage that is cohesive and the tracer fluids in Kulyakhtin et al. ‘587 that have an affinity for a particular fluid.”  As Kulyakhtin et al. does not state the tracer liquid is viscous, Sira et al. has been cited above, which teaches using a viscous fluid as a tracer.  Therefore, the claims are rejected over Kulyakhtin et al. in view of Sira et al.
It is taken to be admitted prior art that gas lift is a well-known technique that involves injecting a gas into an annulus to assisting in retrieve oil, water and various fluids from wells when a lack of sufficient reservoir pressure limits well production because applicant failed to traverse the examiner’s assertion of official notice.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Nicole Coy/Primary Examiner, Art Unit 3672